Exhibit 10.22
SEVERANCE AND RELEASE AGREEMENT
          Robert Dubrish (“EMPLOYEE”) and Option One Mortgage Corporation
(“COMPANY”) enter into this Severance and Release Agreement (“Release
Agreement”) under the terms and conditions recited below:

I.   Recitations

  A.   Due to changing business needs, EMPLOYEE has been notified that his
employment with COMPANY will end on January 31, 2008 (the “Termination Date”).  
  B.   EMPLOYEE and COMPANY want to enter into a full and final settlement of
all issues and matters between them, occurring on or before the date EMPLOYEE
signs this Release Agreement. These include, but are not limited to, any issues
and matters that may have arisen out of EMPLOYEE’S employment with or separation
from COMPANY.     C.   EMPLOYEE specifically acknowledges that COMPANY has told
him to consult with a lawyer prior to signing this Release Agreement.     D.  
EMPLOYEE specifically agrees that he will not sign this Release Agreement until
after the Termination Date.     E.   EMPLOYEE confirms that he has received
payment of all salary, paid time off, bonuses and other wages due and owing to
him from the COMPANY as of his Termination Date.     F.   In exchange for the
mutual promises of EMPLOYEE and COMPANY set forth in this Release Agreement,
EMPLOYEE and COMPANY agree to the terms and conditions set out below.

II.   Basic Terms of the Release Agreement

  A.   COMPANY agrees to the following:

  1.   Upon receipt of a fully executed copy of this Release Agreement and after
the expiration of the period defined in paragraph III(A) below. COMPANY agrees
to provide EMPLOYEE with the payments and benefits to which EMPLOYEE would be
entitled under the H&R Block Severance Plan (the “Plan”). A copy of

 



--------------------------------------------------------------------------------



 



      the Plan is attached to this Release Agreement as Exhibit A. To be fully
executed, EMPLOYEE’S signature must be notarized. EMPLOYEE is not entitled to
any payments or benefits under the Plan unless EMPLOYEE signs and returns this
Release Agreement within forty-five (45) calendar days of being presented with
it. EMPLOYEE may sign this Release Agreement at any time prior to conclusion of
the forty-five (45) day period. Assuming EMPLOYEE chooses to sign this Release
Agreement and that such signature becomes binding because EMPLOYEE has not
revoked his signature within seven (7) calendar days after signing, the terms of
the Plan govern the payments and benefits to which EMPLOYEE is entitled.
EMPLOYEE is not entitled to any payments or benefits under the Plan unless
EMPLOYEE fully executes and returns this Release Agreement by March 16, 2008 to:
Donna Roethemeyer. Compensation Department, H&R Block, One H&R Block Way, Kansas
City, MO 64105.

  2.   As set forth in the Plan (in the event of any discrepancy, the terms of
the Plan control), the payments available to the EMPLOYEE under the Plan are:
Nondiscretionary Amount: $1,072,009.13 (to be paid in semi-monthly or bi-weekly
installments as determined by COMPANY during the Severance period). Severance
Period: Twelve months (unless earlier terminated in accordance with the Plan).
Any change to the consideration given for this Release Agreement shall not cause
the 45-day period to start over.

  B.   EMPLOYEE agrees to the following:

  1.   Release of Claims. EMPLOYEE agrees to release and discharge COMPANY, and
any of its related companies, present and former officers, agents, successors,
assigns, other employees and attorneys from any and all claims arising on or
before the date EMPLOYEE signs the Release Agreement including, without
limitation, any claims that may have arisen from EMPLOYEE’S employment

 



--------------------------------------------------------------------------------



 



      with or separation from COMPANY, all as more fully set forth in paragraphs
IV(A) through (E) below.

  2.   Confidential Information. EMPLOYEE agrees, during and after the term of
this Release Agreement, he will not, without the prior written consent of
COMPANY, directly or indirectly use for the benefit of any person or entity
other than COMPANY, or make known, divulge or communicate to any person, firm,
corporation or other entity, any confidential or proprietary information,
knowledge or trade secrets acquired, developed or learned of by EMPLOYEE during
his employment with COMPANY. EMPLOYEE shall not retain after the Termination
Date, any document, record, paper, disk, tape or compilation of information
relating to any such confidential information.     3.   Return of COMPANY
Property. EMPLOYEE shall return to COMPANY by the Termination Date, any and all
things in his possession or control relating to COMPANY and its related
entities, including but not limited to, any equipment issued to EMPLOYEE, all
correspondence, reports, contracts, financial or budget information, personnel
or labor relations files, office keys, manuals, and all similar materials not
specifically listed here. EMPLOYEE further agrees that as of the Termination
Date he will have no outstanding balance on his corporate credit card for which
appropriate T&E accounting has not been submitted and he remains personally
responsible for any outstanding balance on his corporate credit card.     4.  
Non-Solicitation.

a. Employees and Consultants. For the twelve (12) month period immediately
following termination of your employment with the Company (the “Limitations
Period’’), EMPLOYEE shall not directly, or


 



--------------------------------------------------------------------------------



 



indirectly through another person or entity, except as agreed in writing by the
parties induce or attempt to induce any employee of, or consultant to, the
COMPANY or its subsidiaries to leave the employ of, or consultancy to, the
COMPANY or its subsidiaries.
b. Company Customers and other Business Relationships. EMPLOYEE further
covenants and agrees that for 24 month period following your Termination Date,
EMPLOYEE shall not directly, or indirectly through another person or entity,
except as agreed in writing by the parties call on, solicit or service any
customer, supplier, licensee, licensor, consultant or other business relation of
the COMPANY or its respective subsidiaries in order to induce or attempt to
induce such person to cease doing business with the COMPANY or its subsidiaries,
or in any way interfere with the relationship between any such customer,
supplier, licensee, licensor, consultant or other business relation and the
COMPANY or its subsidiaries (including, without limitation, making any negative
statements or communications about the COMPANY or its subsidiaries).

  5.   Non-disparagement. EMPLOYEE agrees he will not disparage COMPANY or make
or solicit any comments to the media or others that may be considered derogatory
or detrimental to the good business name or reputation of COMPANY. This clause
has no application to any communications with the Equal Employment Opportunity
Commission or any state or local agency responsible for investigation and
enforcement of discrimination laws.

  6.   EMPLOYEE Availability. EMPLOYEE agrees to make himself reasonably
available to COMPANY to respond to requests by COMPANY for information
pertaining to or relating to COMPANY and/or its affiliates, subsidiaries,
agents, officers, directors or employees that may be within the knowledge of the

 



--------------------------------------------------------------------------------



 



      EMPLOYEE. EMPLOYEE will cooperate fully with COMPANY in connection with
any and all existing or future litigation or investigations brought by or
against COMPANY or any of its affiliates, agents, officers, directors or
employees, whether administrative, civil or criminal in nature, in which and to
the extent COMPANY deems the EMPLOYEE’S cooperation necessary. COMPANY will
reimburse the EMPLOYEE for reasonable out-of pocket expenses incurred as a
result of such cooperation. Nothing herein shall prevent the EMPLOYEE from
communicating with or participating in any government investigation.

III.   Acknowledgments and Additional Terms

  A.   Revocation Period. EMPLOYEE acknowledges that if he accepts the terms of
this Release Agreement he will have seven (7) calendar days after the date he
signs this Release Agreement to revoke his acceptance of its terms. Such
revocation, to be effective, must be delivered by written notice, in a manner so
the notice is received on or before the seventh day by: Donna Roethemeyer,
Compensation Department, H&R Block, One H&R Block Way, Kansas City, MO 64105.  
  B.   Opportunity to Consult Attorney. EMPLOYEE acknowledges he has consulted
or has had the opportunity to consult with his attorney prior to executing the
Release Agreement.     C.   No Admission of Liability. EMPLOYEE and COMPANY
agree nothing in this Release Agreement is an admission by either of any
wrongdoing, and that nothing in this Release Agreement is to be construed as
such by anyone.     D.   Consideration. EMPLOYEE agrees provision of the
payments and benefits set forth in paragraphs II(A)(1) and (2) are valuable
consideration to which EMPLOYEE would not otherwise be entitled.

 



--------------------------------------------------------------------------------



 



  E.   Choice of Law. All disputes which arise out of the interpretation and
enforcement of this Release Agreement shall be governed by the laws of the State
of Missouri without giving effect to its choice of law provisions.

  F.   Entire Agreement. This Release Agreement including Exhibits A and B is
the entire agreement between the parties. The parties acknowledge the terms of
the Plan can be terminated or changed according to the terms set forth in the
Plan. The parties acknowledge the terms of this Release Agreement can only be
changed by a written amendment to the Release Agreement signed by both parties.
    G.   No Reliance. The parties have not relied on any representations,
promises, or agreements of any kind made to them in connection with this Release
Agreement, except for those set forth in writing in this Release Agreement or in
the Plan.     H.   Separate Signatures. Separate copies of this Release
Agreement shall constitute originals which may be signed separately but which
together will constitute one single agreement.     I.   Effective Date. This
Release Agreement becomes effective and binding on the eighth calendar day
following EMPLOYEE’S execution of the Release Agreement, so long as that
execution takes place after EMPLOYEE’S Termination Date.     J.   Severability.
If any provision of this Release Agreement, including the Plan, is held to be
invalid, the remaining provisions shall remain in full force and effect.     K.
  Continuing Obligations. Any continuing obligations EMPLOYEE has after
separation of employment pursuant to any employment agreement with COMPANY, the
Plan, or by operation of law survive this Release Agreement. The terms of this
Release Agreement add to any such obligations and are not intended to otherwise
modify them in any way.     L.   Employment Agreement. EMPLOYEE agrees that
COMPANY has fully complied with all terms and conditions of the Employment
Agreement between he and COMPANY, and that his employment has been properly
terminated under that Agreement.

 



--------------------------------------------------------------------------------



 



IV.   Release

  A.   In consideration of the recitations and agreements listed above, EMPLOYEE
releases, and forever discharges COMPANY and each and every one of its parent,
affiliate, subsidiary, component, predecessor, and successor companies, and
their respective past and present agents, officers, executives, employees,
attorneys, directors, and assigns (collectively the “Releasees”), from any and
all matters, claims, charges, demands, damages, causes of action, debts,
liabilities, controversies, claims for attorneys’ fees, judgments, and suits of
every kind and nature whatsoever, foreseen or unforeseen, known or unknown,
which have arisen between EMPLOYEE and the Releasees up to the date EMPLOYEE
signs this Release Agreement.     B.   This release of claims includes, but is
not limited to: (1) any claims he may have relating to any aspect of his
employment with the Releasees and/or the separation of that employment, (2) any
breach of an actual or implied contract of employment between EMPLOYEE and the
Releasees, (3) any claim of unjust or tortious discharge, (4) any common-law
claim (including but not limited to fraud, negligence, intentional or negligent
infliction of emotional distress, negligent hiring/retention/supervision, or
defamation), and (5)(i) any claims arising under the Civil Rights Act of 1866,
42 U.S.C. § 1981, (ii) the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et
seq., as amended by the Civil Rights Act of 1991, (iii) the Age Discrimination
in Employment Act, 29 U.S.C. §§ 621, et seq. (including but not limited to the
Older Worker Benefit Protection Act), (iv) the Employee Retirement Income
Security Act, 29 U.S.C. §§ 1001, et seq., (v) the Rehabilitation Act of 1973, 29
U.S.C. §§ 701, et seq., (vi) the American with Disabilities Act, 42 U.S.C. §§
12101, et seq., (vii) the Occupational Safety and Health Act, 29 U.S.C. §§ 651,
et. seq., (viii) the National Labor Relations Act, 29 U.S.C. §§ 151, et. seq.,
(ix) the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101,
et seq., (6) any applicable state employment discrimination statute, (7) any
applicable state

 



--------------------------------------------------------------------------------



 



      worker’s compensation statute, and (8) any other federal, state, or local
statutes or ordinances.

  C.   EMPLOYEE further agrees in the event any person or entity should bring
such a charge, claim, complaint, or action on his behalf, he hereby waives and
forfeits any right to recovery under said claim and will exercise every good
faith effort to have such claim dismissed. This Release Agreement does not
affect, however, the Equal Employment Opportunity Commission’s (“EEOC’s”) rights
and responsibilities to investigate or enforce applicable employment
discrimination statutes.     D.   For purposes of the Age Discrimination in
Employment Act (“ADEA”) only, this Release Agreement does not affect the EEOC’s
rights and responsibilities to enforce the ADEA, nor does this Release Agreement
prohibit EMPLOYEE from filing a charge under the ADEA (including a challenge to
the validity of the waiver of claims in this Release Agreement) with the EEOC,
or participating in any investigation or proceeding conducted by the EEOC.
Nevertheless, EMPLOYEE agrees that the Releasees will be shielded against any
recovery by EMPLOYEE, provided this Release Agreement is valid under applicable
law.     E.   EMPLOYEE agrees he waives any right to participate in any
settlement, verdict or judgment in any class action against the Releasees
arising from conduct occurring on or before the date EMPLOYEE signs this Release
Agreement, and that he waives any right to accept anything of value or any
injunctive relief associated with any such pending or threatened class action
against the Releasees.     F.   EMPLOYEE acknowledges that he is aware of and
familiar with the provisions of Section 1542 of the California Civil Code, which
provides as follows:         “A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by her, must have materially affected his
settlement with the debtor. ”

 



--------------------------------------------------------------------------------



 



      EMPLOYEE waives and relinquishes all rights and benefits he may have under
Section 1542 of the California Civil Code, or the law of any other state or
jurisdiction, or common law principle, to the same or similar effect. EMPLOYEE
represents and warrants that he has the authority to enter into this Agreement
on his own behalf, and to bind all persons and entities claiming through him.

  F.   Retention Agreement. EMPLOYEE and COMPANY agree that neither is waiving
any rights EMPLOYEE and/or COMPANY may have under the H&R Block Sale and
Retention Agreement entered into by the parties and that Agreement continues in
full force and effect in accordance with its terms.

V.   Eligibility Criteria and Information About Selected Employees

  A.   Introduction. Pursuant to federal law, COMPANY is providing EMPLOYEE with
the information contained in Exhibit B. Exhibit B contains information regarding
the employees selected for benefits under the Plan.     B.   Eligibility
Criteria and Time Limits. All COMPANY employees who are being separated from
employment by COMPANY in the Reorganization are being offered the opportunity to
receive the payments and benefits described in the Plan (attached as Exhibit A)
in exchange for a release of all claims against COMPANY.     C.   Decisional
Unit. The decisional unit for this restructuring is the President and Chief
Executive Officer, and Chief Operating Officer of Option One Mortgage
Corporation.

 



--------------------------------------------------------------------------------



 



THIS IS A RELEASE OF CLAIMS — READ CAREFULLY BEFORE SIGNING
I have read this Severance and Release Agreement. I have had the opportunity to
obtain the advice of legal counsel concerning the meaning and effect of this
Release Agreement. COMPANY advised me to seek the advice of counsel on this
issue. I fully understand the terms of this Release Agreement and I understand
it is a complete and final release of any of my claims against COMPANY. I sign
the Release Agreement as my own free act and deed.

             
3/14/08
 
Date
      /s/ Robert E. Dubrish
 
EMPLOYEE    

               Subscribed and sworn to before me, a Notary Public, this 14 day
of March, 2008.

         
 
  /s/ B. Cohen
 
NOTARY PUBLIC    

My Commission expires: 5-30-08

       
 
   

(SEAL) [c27745c2774501.gif]          

 



--------------------------------------------------------------------------------



 



             
 
      COMPANY    
 
           
 
Date
      /s/ Alan M. Bennett
 
By    

 